Cooper, Judge.
This court having entered on November 27, 1990, a judgment in the above-styled case (198 Ga. App. 147 (401 SE2d 30) (1990)), affirming the judgment of the trial court; and the judgment of this court having been reversed as to Division 2 by the Supreme Court in York Rite Bodies of Freemasonry of Savannah v. Bd. of Equalization, 261 Ga. 558 (408 SE2d 699) (1991), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court. Insofar as Divisions 1, 3 and 4 of the judgment rendered by this court were unaffected by the Supreme Court’s decision, we reaffirm those holdings.

Judgment reversed and case remanded.


Birdsong, P. J., Beasley, J., Judge Daniel M. Coursey, Jr., Judge Dawson Jackson, Judge Robert G. Walther, Judge Thomas D. Wilcox, Jr., Judge Arnold Shulman, and Judge William J. Smith, concur.

*488Decided January 15, 1992.
J. Walter Cowart, Gordon B. Smith, for appellants.
Brennan, Harris & Rominger, Richard J. Harris, M. Carol Branham, for appellee.